 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT

 7                                    DISTRICT OF NEVADA

 8                                               ***

 9   ALFRED HARVEY,                                      Case No. 2:19-cv-00215-GMN-GWF
10                                          Plaintiff,                   ORDER
11          v.
12   KELLY, et al.,
13                                     Defendants.
14
15
16          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

17   a state prisoner. On February 19, 2019, this Court issued an order directing Plaintiff to

18   file a fully complete application to proceed in forma pauperis or pay the full filing fee of

19   $400.00 within thirty (30) days from the date of that order. (ECF No. 3 at 2). The thirty-

20   day period now has expired, and Plaintiff has not filed an application to proceed in forma

21   pauperis, paid the full filing fee, or otherwise responded to the Court’s order.

22          District courts have the inherent power to control their dockets and “[i]n the

23   exercise of that power, they may impose sanctions including, where appropriate . . .

24   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

25   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

26   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

27   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance

28   with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal
 1   for failure to comply with an order requiring amendment of complaint); Carey v. King, 856

 2   F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring

 3   pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833

 4   F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson

 5   v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and

 6   failure to comply with local rules).

 7          In determining whether to dismiss an action for lack of prosecution, failure to obey

 8   a court order, or failure to comply with local rules, the court must consider several factors:

 9   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

10   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

11   disposition of cases on their merits; and (5) the availability of less drastic alternatives.

12   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

13   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

14          In the instant case, the Court finds that the first two factors, the public’s interest in

15   expeditiously resolving this litigation and the Court’s interest in managing the docket,

16   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs

17   in favor of dismissal, since a presumption of injury arises from the occurrence of

18   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See

19   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy

20   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor

21   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

22   the court’s order will result in dismissal satisfies the “consideration of alternatives”

23   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

24   F.2d at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma

25   pauperis or pay the full filing fee within thirty (30) days expressly stated: “IT IS FURTHER

26   ORDERED that if Plaintiff does not timely comply with this order, dismissal of this action

27   may result.” (ECF No. 3 at 2). Thus, Plaintiff had adequate warning that dismissal would

28   result from his noncompliance with the Court’s order to file an application to proceed in



                                                  -2-
 1   forma pauperis or pay the full filing fee within thirty (30) days.

 2          It is therefore ordered that this action is dismissed without prejudice based on

 3   Plaintiff’s failure to file an application to proceed in forma pauperis or pay the full filing fee

 4   in compliance with this Court’s February 19, 2019 order.

 5          It is further ordered that the Clerk of Court shall enter judgment accordingly.

 6
 7          DATED THIS 1 day of April 2019.

 8
 9                                                       Gloria M. Navarro, Chief Judge
                                                         United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
